Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-17-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 1,869,111 to McLaughlin.

Referring to claim 11, McLaughlin further discloses the lure is configured to float at or near a surface of water – see figures 1-4 and page 2 lines 80-95, and one or more of the following: (1) wherein no part of the guard is connected to the hollow body, (2) the entirety of the hook is disposed inside the hollow body when in the retracted position, or (3) wherein the guard does not engage with the barb to hold the hook in the retracted position – see the guard – at 11,12 is not directly connected to the hollow body in figures 1-4.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, 6, 8, 10, 13 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as applied to claims 1 or 5 above, and further in view of U.S. Patent No. 4,176,489 to Levstik.
Referring to claim 2, McLaughlin further discloses the hollow body is a decorative hollow body – see at 1 in figures 1-4, and wherein at least part of the hook – at 4, is disposed inside the decorative hollow body when in the retracted position – see figures 2 and 4. McLaughlin does not disclose the guard is disposed entirely inside the decorative hollow body. Levstik does disclose the guard – at 31,32, is disposed entirely inside the decorative hollow body – at 11 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the guard entirely within the decorative hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the guard so as to increase the longevity of the device as desired.
Referring to claim 3, McLaughlin as modified by Levstik further discloses the decorative hollow body comprises an aperture configured to allow the hook to pass through the aperture when being moved by the spring to the extended position – see the aperture at the rear of item 1 in figures 2-4 of McLaughlin.

Referring to claim 8, McLaughlin as modified by Levstik further discloses the entirety of the hook is disposed inside the decorative hollow body when in a retracted position – see at 20 in figure 2 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Levstik and add the entire hook inside the hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the hook while making the device safer to the user as desired.
Referring to claim 10, McLaughlin as modified by Levstik further discloses the plate – at 31, is a seal against an interior wall surface of the housing – see at 28,31 in figures 3-4 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.

Referring to claim 20, McLaughlin further discloses the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4, and the hook – at 4, comprises a longitudinal body, a curved portion, and a barb – see figures 1-4. McLaughlin does not disclose a plate disposed inside the housing, the first end of the housing is sealed, wherein the spring is disposed between the first end of the housing and the plate and wherein the longitudinal body of the hook is connected to the plate, and the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing. Levstik does disclose a plate – at 25,26,31, disposed inside the housing – see figures 2-4, the first end of the housing is sealed – see at 27 in figures 2-4, wherein the spring – at 29, is disposed between the first end of the housing and the plate – see figures 2-4, and wherein the longitudinal body of the hook – at 20, is connected to the plate – at 25,26 – see figures 2-4, and the second end of the housing comprises an annular lip – 
Referring to claim 21, McLaughlin further discloses the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at 1 in figures 1-4. McLaughlin does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, wherein the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing. Levstik does disclose a plate – at 26, disposed inside the housing – see figures 2-3, wherein the spring – at  29, is disposed between the first end of the housing and the plate – see figures 2-3, wherein the second end of the housing comprises an annular lip – at 28 proximate 31, to retain the plate within the housing – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the plate as disclosed by Levstik, so as to yield the predictable result of facilitating quick and accurate movement of the hook during use.
Referring to claim 22, McLaughlin as modified by Levstik further discloses the annular lip forms an aperture – see aperture in the rear of the body as seen in figures 2-3 of Levstik, wherein a portion of the hook – at 20, is disposed inside the housing through the aperture when in a retracted position – see figures 2-3 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the plate as disclosed by 
Referring to claim 23, McLaughlin as modified by Levstik further discloses the guard and hook are disposed entirely within the hollow body when in the retracted position – see at 20 and 31 in figures 2-3 of Levstik. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the hook and guard entirely within the decorative hollow body as disclosed by Levstik, so as to yield the predictable result of protecting the guard so as to increase the longevity of the device as desired.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as applied to claim 3 above.
Referring to claim 4, McLaughlin does not disclose the extended position is around 1-3 inches from an end of the decorative hollow body proximal to the hook. However, it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and have the hook at any desired distance from the hollow body in the extended position including the claimed distance of 1-3 inches, so as to yield the predictable result of ensuring the hook is received into the fish’s mouth so as to snag the fish during use.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0058644 to Wulf.
Referring to claim 5, McLaughlin further discloses the hook comprises a longitudinal body – see the hook shank, a curved portion connected to the longitudinal body at a first end – see curved portion of the hook in figures 2 and 4, and a barb – see at 4, disposed at a second end of the curved portion – see figures 2 and 4. McLaughlin does not disclose the guard does not 
Referring to claim 12, McLaughlin further discloses the hollow body – at 1, is shaped like a frog, fish, worm, insect – see shaped such as a fish as seen in figures 1-4, wherein no part of the guard is connected to the hollow body – see the guard – at 11,12 not in contact with the hollow body in figures 1-4. McLaughlin does not disclose the guard does not engage with the barb to hold the hook in the retracted position. Wulf does disclose the guard – at 36, does not engage with the barb – at 16a-16c, to hold the hook in the retracted positon – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the guard does not engage with the barb of the hook as disclosed by Wulf, so as to yield the predictable result of ensuring the barb snags the fish upon the fish striking the lure.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as applied to claim 1 above, and further in view of U.S. Patent No. 3,359,625 to Rossnan and further in view of Wulf.
Referring to claim 7, McLaughlin does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, a brace connecting the two curved portions, and at least two barbs, wherein one barb is connected to an end of each curved portion and an optional third barb is connected to the brace, and wherein the guard releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position. Rossnan does disclose the hook comprises a longitudinal body – at 3, two curved portions connected to the longitudinal body – see at 5,9,9’ in figure 7, a brace – at 6 and/or 6’, connecting the two curved portions – see connecting hooks together in figure 7, and at least two barbs – at 4, wherein one barb is connected to an end of each curved portion – see figures 1-4, and an optional third barb is connected to the brace – third barb is optional and therefore not required, and wherein the guard – at 13, releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position – see releasably engaging the barbs on the curved portions – at 4 as seen in figure 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the multiple curved portions as disclosed by Rossnan, so as to yield the predictable result of more effectively snagging a fish during use. McLaughlin as modified by Rossnan does not disclose a single longitudinal body and a first barb disposed at an end of a first of the two curved portions distal from the single longitudinal body, a second barb disposed at an end of a second of the two curved portions distal from the single longitudinal body. Wulf does disclose a single longitudinal body – see at 26 at the rear of the lure body, at least two curved .
Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Levstik as applied to claims 6 or 8 above, and further in view of U.S. Patent No. 2,722,764 to Juhrend.
Referring to claim 9, McLaughlin as modified by Levstik does not disclose a sealing ring disposed around the plate. Juhrend does disclose a sealing ring – at 15, disposed around the plate – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Levstik and add the sealing ring as disclosed by Juhrend, so as to yield the predictable result of protecting the plate during use of the device.
Referring to claim 24, McLaughlin further discloses the guard is an elongated and flexible wire or pin – see at 11 in figures 1-4, but does not disclose no part of the guard is connected to the hollow body. Juhrend does disclose no part of the guard – at 35,40,41 and/or 36-38, is connected to the hollow body – at 12 – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the guard not connected to the hollow body as disclosed by Juhrend, so as to yield the predictable result of facilitating movement of the guard during use as desired. 
25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as applied to claim 1 above, and further in view of U.S. Patent No. 5,890,314 to Peters.
Referring to claim 25, McLaughlin does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, and a brace connecting the two curved portions, wherein the guard and brace are configured to releasably engage each other to hold the hook in the retracted position. Peters does disclose the hook comprises a longitudinal body – at 18, two curved portions – at 19,20, connected to the longitudinal body – see figure 1, and a brace connecting the two curved portions – see at 17,30, wherein the guard – at 27,28, and brace – at 17,30, are configured to releasably engage each other to hold the hook in the retracted position – see figure 1 and column 2 line 59 to column 3 line 10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin and add the brace of Peters, so as to yield the predictable result of removably securing the hooks to the lure body as desired.
Claims 14-17, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Levstik.
Referring to claim 14, McLaughlin discloses a fishing lure comprising, a decorative hollow body – at 1, a housing disposed inside the hollow body – see at 13,14, the housing having a first end, a second end, and a longitudinal axis – see figures 2-4, a hook – at 4, comprising a shaft and a barb – see at 4 in figures 1-4, the hook extending outwardly of the second end of the housing – see figures 2 and 4, a weedless guard system comprising the decorative body – at 1 and a guard – at 11-12, having a first end and a second end – see figures 2 and 4, the first end of the guard connected to the first end of the housing – see via item 1 in figures 2 and 4, and the second end of the guard connected to the hook – see at 12 in figures 2 and 4, and configured to 

Referring to claim 16, McLaughlin as modified by Levstik further discloses the decorative hollow body comprises an aperture – see at the rear end of 1 in figures 1-4 of McLaughlin and – see at the top of 11 in figures 1-4 of Levstik, configured to allow the hook to pass through the aperture when being moved by the spring to the extended position – see figures 1-4 of McLaughlin and figures 2-3 of Levstik.
Referring to claim 17, McLaughlin as modified by Levstik further discloses the weedless guard system – at 11,12, is configured to release the hook – at 4, from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 2-3 and page 2 lines 1-10 of McLaughlin.
Referring to claim 19, McLaughlin as modified by Levstik further discloses the hook – at 4, does not move in a substantially arcuate direction when released from the weedless guard system – see figures 1-4 of McLaughlin.
.
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin as modified by Levstik as applied to claim 14 above, and further in view of U.S. Patent No. 2,521,555 to Widmer.
Referring to claim 18, McLaughlin as modified by Levstik does not disclose the barbed end is disposed in contact with an external surface of the decorative hollow body when the hook is in a retracted position. Widmer does disclose the barbed end – at end of 30, is disposed in contact with an external surface of the decorative hollow body – at the rear of 10, when the hook is in a retracted position – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of McLaughlin as modified by Levstik and add the barbed end of the hook in contact with an external surface of the hollow body in the retracted position as disclosed by Widmer, so as to yield the predictable result of making the device safer to use as desired.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 2-17-21 obviates the 35 U.S.C. 112(b) rejections detailed in the last office action dated 8-18-20.
	Regarding the prior art rejections of claim 1, the McLaughlin reference US 1869111 discloses the guard – at 11,12 is connected to the housing inside the body in that the term connected can be taken to mean an indirect connection and as seen in figures 1-4 of McLaughlin the guard – at 11,12 is at least indirectly connected via the intervening components of the device between the guard and the interior housing. 
	Regarding the prior art rejections of claim 3, the Levstik reference US 4176489 is used to disclose the guard is disposed entirely in the body as seen at items 31,32 in figures 2 and 4.
	Regarding the prior art rejections of 5, applicant’s claim amendments dated 2-17-21 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections detailed in the last office action dated 8-18-20. However, applicant’s claim amendments dated 2-17-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claims 11-13, the McLaughlin reference discloses no part of the guard – at 11,12 is directly connected to the hollow body as seen in figures 1-4 and the Levstik reference discloses the entirety of the hook – at 20 is in the hollow body in the retracted position as seen in figure 2 and further discloses the guard – at 31,32, does not engage with the barb of 20 as seen in figures 2-4. 
	Regarding the prior art rejections of claim 2, the Levstik reference discloses the guard – at 31,32 is disposed entirely within the body as seen in figures 2-4 and the McLaughlin reference and not the Levstik reference is used to disclose the guard releasably holds the hook in the 
	Regarding the prior art rejections of claim 6, the Levstik reference discloses the spring – at 29, is disposed between and in contact with the first end of the housing – see at 29 contacting 11-14 in figures 2-4, and the plate – see figures 2-4 with spring in contact with 31, and wherein the longitudinal body of the hook – at 20, is connected to and substantially perpendicular to the plate – at 25,26,31 – see figures 2-4 with the hook being substantially perpendicular to the plate – at 26, with the shank/shaft of the hook almost perfectly perpendicular to the plate – at 26 so as to be considered at least substantially perpendicular. 
	Regarding the prior art rejections of claim 14, the McLaughlin reference is used to disclose a hollow body – at 1 and housing – at 13,14 that are different components of the lure assembly. Further, the Levstik discloses the plate – at 25,26,31, is disposed between the ends of the housing – at the interior of 11. The combination of these references renders the claim obvious as detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejection of claim 10, applicant’s claim amendments and remarks/arguments dated 2-17-21 obviates the 35 U.S.C. 103 rejections detailed in the last office 
	Regarding the prior art rejections of claim 15, McLaughlin discloses an end of the guard – at 11 being the portion of 11 distal from item 12, that is indirectly connected to the housing via intervening components as seen in figures 1-4 and is fixed into position as seen at the connection of 11 to the lure body and therefore does not move relative to the housing.
	Regarding the prior art rejections of claim 19, the McLaughlin reference discloses the hook – at 4, does not move in a substantially arcuate direction when released from the weedless guard system – see figures 1-4, and therefore the combination of the McLaughlin and Levstik references renders the claim obvious in that the plate of Levstik can be incorporated into the device of McLaughlin so as to facilitate the linear movement disclosed by McLaughlin. Further, the claim limitations of the hook not moving in an arcuate direction are limitations within the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made in that the McLaughlin reference discloses these features as detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claims 20-21 and 26, applicant’s claim amendments and remarks/arguments dated 2-17-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 8-18-20. However, applicant’s claim amendments dated 2-17-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claim 22, the Levstik reference discloses a portion of the hook – at 20, is disposed inside the housing through the aperture when in a retracted position – see figures 2-3. Further, the McLaughlin reference is used to disclose a hollow body – at 1 and housing – at 13,14 that are different components of the lure assembly. Further, the 
Regarding the prior art rejections of claim 4, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The claim limitations of the hook extending 1-3 inches from the body in the extended position are within the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made in that extending the hook from the body a distance sufficient so that the hook can engage the fish’s mouth is within the knowledge of one of ordinary skill in the art of fishing lure devices.
Regarding the prior art rejections of claim 7, applicant’s claim amendments and remarks/arguments dated 2-17-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 8-18-20. However, applicant’s claim amendments dated 2-17-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.

Regarding the prior art rejections of claim 24, the Juhrend reference is not used to disclose the inner housing and hollow body are separate components and the McLaughlin reference is used to disclose these features as detailed earlier with respect to claim 14. Further, the claim limitations the guard being an elongated flexible wire or pin are limitations within the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made in that the Juhrend reference discloses these features as detailed earlier in paragraph 3 of this office action.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.